Matter of Hendrix v Monroe County Dept. of Communication (2017 NY Slip Op 05001)





Matter of Hendrix v Monroe County Dept. of Communication


2017 NY Slip Op 05001


Decided on June 16, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 16, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CARNI, CURRAN, AND SCUDDER, JJ.


810 CA 15-00988

[*1]IN THE MATTER OF ELROY HENDRIX, PETITIONER-APPELLANT,
vMONROE COUNTY DEPARTMENT OF COMMUNICATION, RESPONDENT-RESPONDENT. 


ELROY HENDRIX, PETITIONER-APPELLANT PRO SE.

	Appeal from a judgment (denominated order) of the Supreme Court, Monroe County (Ann Marie Taddeo, J.), entered April 20, 2015 in a CPLR article 78 proceeding. The judgment denied the petition. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed without costs.
Memorandum: Petitioner appeals from a judgment that denied his CPLR article 78 petition seeking to compel respondent to produce certain documents pursuant to the Freedom of Information Law ([FOIL] Public Officers Law art 6) and CPL 190.25 (4). We affirm. Petitioner was not entitled to the requested grand jury minutes because "the minutes are court records and [are] exempt from the ambit of FOIL" (Matter of Bridgewater v Johnson, 44 AD3d 549, 550; see Matter of Hall v Bongiorno, 305 AD2d 508, 509). With respect to petitioner's application pursuant to CPL 190.25 (4), we conclude that Supreme Court properly determined that petitioner failed to provide a compelling and particularized need for the minutes (see Matter of Mullgrav v Santucci, 195 AD2d 786, 786-787; Matter of Gibson v Grady, 192 AD2d 657, 657).
Entered: June 16, 2017
Frances E. Cafarell
Clerk of the Court